DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the communication filed on March 11, 2022. 
Claims 1-34 are allowed.
Information Disclosure Statement
The information disclosure statement (IDSs) with six separate entries, submitted on 10/05/2019, 10/21/0219, 01/07/2020, 05/12/2020, 07/10/2020, 08/05/2020, 08/27/2020, 09/29/2020, 10/18/2020, 11/15/2020, 12/21/2020, 01/18/2021, 03/02/2021, and two separate entries submitted on 06/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455